11-3552-cv
G.B. v. Tuxedo Union Free Sch. Dist.

                  UNITED STATES COURT OF APPEALS
                      FOR THE SECOND CIRCUIT

                              SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
"SUMMARY ORDER"). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.

          At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 18th day of October, two thousand twelve.

PRESENT:    DENNY CHIN,
            RAYMOND J. LOHIER, JR.,
            CHRISTOPHER F. DRONEY,
                           Circuit Judges.

- - - - - - - - - - - - - - - - - - - -x

G.B., L.B., on behalf of their minor
child, N.B., and on their own behalf,
          Plaintiffs-Appellees,

            - v. -                                          11-3552-cv

TUXEDO UNION FREE SCHOOL DISTRICT,
          Defendant-Appellant.*
- - - - - - - - - - - - - - - - - - - -x


FOR PLAINTIFFS-APPELLEES:              MARY JO WHATELEY (Michael H.
                                       Sussman, on the brief), Sussman &
                                       Watkins, Goshen, New York.

FOR DEFENDANT-APPELLANT:               MARK CRAIG RUSHFIELD, Shaw,
                                       Perelson, May & Lambert LLP,
                                       Poughkeepsie, New York.




      *
          The Clerk of the Court is directed to revise the
official caption to conform to the above.
          Appeal from a judgment dated August 15, 2011, of the

United States District Court for the Southern District of New

York (Karas, J.).
          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED.

          Defendant-appellant Tuxedo Union Free School District

(the "District") appeals from a judgment entered on August 15,

2011, in favor of plaintiffs-appellees G.B. and L.B., on behalf

of their daughter, N.B., and on their own behalf, on their claim

for tuition reimbursement under the Individuals with Disabilities

Education Act ("IDEA"), 20 U.S.C. § 1400 et seq., following (1)
the district court's September 30, 2010 order granting

plaintiffs' motion for summary judgment and denying the

District's cross-motion for summary judgment; and (2) the

district court's August 12, 2011 order directing entry of

judgment for plaintiffs in the amount of $71,041.25.     We assume

the parties' familiarity with the underlying facts, the

procedural history of the case, and the issues presented for
review.

          We review de novo a district court's award of summary
judgment in an IDEA case.   A.C. ex rel. M.C. v. Bd. of Educ., 553

F.3d 165, 171 (2d Cir. 2009).   In doing so, we recognize that

"the role of the federal courts in reviewing state educational

decisions under the IDEA is 'circumscribed.'"   Gagliardo v.

Arlington Cent. Sch. Dist., 489 F.3d 105, 112 (2d Cir. 2007)

(quoting Muller ex rel. Muller v. Comm. on Special Educ., 145

                                -2-
F.3d 95, 101 (2d Cir. 1998)).   Although we must conduct an

independent review of the administrative record and make a

determination based on a preponderance of the evidence, we must

give due weight to the administrative proceedings, mindful that

the judiciary lacks the expertise necessary to resolve difficult

questions of educational policy.   See M.H. v. N.Y.C. Dep't of

Educ., 685 F.3d 217, 240-41 (2d Cir. 2012).

          In determining whether parents who challenge a proposed

Individualized Education Program ("IEP") are entitled to

reimbursement for private school tuition, we first ask if the

proposed IEP was adequate to "afford the child an appropriate

public education."   Walczak v. Fla. Union Free Sch. Dist., 142
F.3d 119, 129 (2d Cir. 1998).   If the IEP was not adequate, we

then ask whether the private schooling obtained by the parents

was "appropriate to the child's needs."   Id.    An IEP is adequate

if (1) the state complied with the IDEA's procedural

requirements, and (2) the IEP is "reasonably calculated to enable

the child to receive educational benefits."     Cerra v. Pawling
Cent. Sch. Dist., 427 F.3d 186, 192 (2d Cir. 2005) (quoting

Walczak, 142 F.3d at 129) (internal quotation marks omitted).      In

evaluating an IEP, we must also be mindful of the IDEA's

requirement that disabled children be placed in the "[l]east

restrictive environment," and educated "[t]o the maximum extent

appropriate" alongside their non-disabled peers.    20 U.S.C.

§ 1412(a)(5); see also Gagliardo, 489 F.3d at 108 (noting the

IDEA's "strong preference for 'mainstreaming'").


                                -3-
          We have conducted an independent and de novo review of

the record, and for substantially the reasons stated by the

district court in its thorough opinion of September 30, 2010, we

conclude that (1) the proposed IEPs for N.B. for the 2006-07 and

2007-08 school years were inadequate to afford N.B. an

appropriate public education in the least restrictive

environment, and (2) the private schooling obtained by plaintiffs

was appropriate to N.B.'s needs.

          We have considered the District's remaining arguments

and find them to be without merit.    Accordingly, we hereby AFFIRM

the judgment of the district court.

                                      FOR THE COURT:
                                      CATHERINE O'HAGAN WOLFE, CLERK




                               -4-